Per Curiam.
The plaintiffs brought this action to enjoin the taking by eminent domain of an easement through their property for the installation of a subsurface sanitary sewer interceptor pipeline. This is an appeal from the judgment granting the defendant’s motion to dismiss the action for failure of the plaintiffs to establish a prima facie case. Practice Book § 302. The plaintiffs have briefed sixteen claims of error.
When ruling on motions to dismiss under § 302, the trial court is required to view the evidence in the light most favorable to the plaintiffs and to draw every reasonable inference in the plaintiffs’ favor. Pagni v. Corneal, 13 Conn. App. 468, 470, 537 A.2d 520, cert. denied, 207 Conn. 810, 541 A.2d 1239 (1988).
After a complete examination of the record, transcripts and briefs, and after affording each of the plaintiffs’ claims of error the appropriate scope of review, *806we conclude that the trial court applied the correct standard and did not err in granting the motion.
There is no error.